DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 07/15/21.  Regarding the amendment, claim 7 is canceled, claims 1-6, 8-10 are present for examination.
Allowable Subject Matter
Claims 1-6, 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a nested winding for a slotless motor, as recited in claim 1, formed by inner and outer windings which are nested together and have different inner and outer diameters, 
wherein the number of the inner and outer windings is n, same-phase coils are connected in parallel or in series, and the number n of the nested inner and outer windings is equal to or greater than two, 
wherein the coils are multi-wire coils, the same-phase coils located in different windings are connected in series following the rule that bemf values and phases of coil sets are the same after connection, so the coil sets are connected in parallel to form one phase of winding, 
wherein the n inner and outer windings are on n layers, respectively, each layer of the n layers includes six coils of three-phase windings, and the six coils on each layer of the n layers form a loop in an end view.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834